DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 15 are objected to because of the following informalities:  the subject verb agreement is improper, the claims should read “the nozzle freely rotates around...”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, Applicant claims in lines 9 and 10, respectively of the claims, “a screw located on a side of the sealing gasket facing away…”  This is not what the Specification (including the drawings) teaches.  Rather, the Specification (including the drawings) teach a screw next to a side of the sealing gasket.  Examiner did not find any prior art that teaches a screw located on a side of the sealing gasket as taught by Applicant.
Claims 2-9 and 11-18 are rejected for containing the same indefiniteness issues as claims 1 and 10 from which they depend, respectively.
Regarding claims 4 and 13, Applicant claims in lines 7, respectively of the claims, “is formed on the inner surface to being engaged with the screw.”  What does this claim language even mean?  Therefore, this claim language is indefinite.
Regarding claims 6 and 15, Applicant claims lines 1-2, respectively of the claims, “rotate around the axial direction compared to the first nut.”  Examiner does not know if Applicant is claiming that the nozzle rotates with the nut, respectively to rotation of the nut, etc.  Therefore, this claim language is indefinite.
Claims 7 and 16 recite the limitation "the first opening" in line 5 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 18 recite the limitation "the spay head" in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20030057302 to Swan in view of U.S. Patent No. 5,855,321 to Hayes.
Regarding claims 1 and 10, Swan teaches a cleaning device (Fig. 1, generally) comprising: a spray head comprising (Fig. 13, generally) : a nozzle, the nozzle comprising an inlet portion, an outlet portion extending from an end of the inlet portion along an axial direction, and a first through hole penetrating the inlet portion and the outlet portion along the axial direction, the first through hole defining an opening on a surface of the outlet portion facing away from the inlet portion (Fig. 13, part 1 and parts 12, 18, 10, 90-94); a sealing gasket sleeved on the inlet portion (Fig. 13, part 100); a first nut sleeved on the nozzle and receiving the sealing gasket (Fig. 13, part 3); and a screw located adjacent to a side of the sealing gasket facing away from the outlet portion and engaged with the first nut, a second through hole penetrating the screw communicating with the first through hole (Fig. 13, part 2).  Swan does not teach that of the opening being rectangular.
Hayes teaches a nozzle wherein the opening of the nozzle is rectangular (Fig. 3, part 52) wherein one of ordinary skill in the art realizes that this aids in atomizing the spray pattern thereof.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have modified the nozzle opening of Swan with the rectangular nozzle opening shape as in Hayes in order to achieve the predictable result of atomizing a spray pattern of the nozzle thereof.
Regarding claims 2-8 and 11-17, Swan in view of Hayes is relied upon as above in claims 1 and 10, respectively.  Swan teaches wherein a protruding portion protrudes from an outside surface of the nozzle, and is located between the inlet portion and the outlet portion (Fig. 13, part 92); the sealing gasket abuts against a side of the protruding portion away from the outlet portion (Fig. 13, parts 92 and 100); wherein the protruding portion is annular to surround the nozzle (Fig. 13, part 92); wherein the first nut comprises a nut body and a connecting hole penetrating the nut body, the nut body comprises an inner surface and an outer surface facing away from the inner surface, the inner surface surrounds to form the connecting hole, a stopping portion protrudes from an end portion of the inner surface toward a central axis of the connecting hole, the stopping portion is sleeved on the outlet portion, and abuts against a side of the protruding portion away from the sealing gasket, a first thread is formed on the inner surface being engaged with the screw (Fig. 13, parts 2 and 3); wherein an end portion of the screw abuts against a side of the sealing gasket facing away from the protruding portion (Fig. 13, part 2 and 100); wherein the nozzle freely rotate around the axial direction compared to the first nut (Fig. 13, parts 2, 90, and 3); wherein the first through hole comprises a first portion and a second portion communicating with the first portion, the first portion penetrates the inlet portion and extends in the outlet portion, the second portion is formed in the outlet portion and penetrates the surface of the outlet portion facing away from the inlet portion to define the first opening (Fig. 13, parts 1 and 90); wherein a sectional area of the first portion perpendicular to the axial direction is greater than a sectional area of the second portion perpendicular to the axial direction (Fig. 13, parts 91 and 94, 12).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20030057302 to Swan in view of U.S. Patent No. 5,855,321 to Hayes further in view of U.S. Patent No. 8,939,387 to Fontaine.
Regarding claims 9 and 18, Swan in view of Hayes is relied upon as above in claims 1 and 10, respectively.  Swan in view of Hayes does not teach wherein the spray head further comprises a second nut, the second nut is movably sleeved.
Fontaine teaches a spray gun with a nozzle (Fig. 3 and 5, generally) comprising two nuts (Fig. 3/5, parts 46 and 32) wherein the second nut is movably sleeved (Fig. 3/5, part 32) all in order to achieve the predictable result of connecting the components together to form a fluidic connection.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to have modified the invention of Swan in view of Hayes with the movably sleeved second nut of Fontaine all in order to achieve the predictable result of connecting the components together to form a fluidic connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711